DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-9 and 14, in the reply filed on 03/31/2022 is acknowledged. While Applicant has also elected a species in the reply filed on 03/31/2022, the Examiner notes that the restriction requirement of 02/16/2022 did not require an election of species. As such, the election of species will not be applied to the claims for examination. 

Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 02/16/2022 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/16/2022 is withdrawn.  Claims 10-13 and 15, directed to methods of making or using the composition of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
	Claims 1-15 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 12/13/2019 has been received and considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” as recited in instant claim 15 is not one of the statutory categories of invention under 35 U.S.C. 101. See MPEP § 2173.05(q). Therefore, claim 15 is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-5 and 8 lack clear antecedent basis to claim 1, from which they depend. Claims 3 and 4 recite properties of structural units (III), but claim 1 does not recite structural units (III). Claim 5 recites characteristics of “the inner surface” and “the outer surface” of the composite of claim 1, but claim 1 recites a matrix that is not required to have an “inner surface” and “outer surface”. Claim 8 recites that nanoparticles are present in “the voids” of the matrix of claim 1, but the matrix of claim 1 is not required to have voids. As such, claims 3-5 and 8 lack clear antecedent basis to the claim from which they depend, which causes confusion because it is unclear which structural units (claims 3-4), inner/outer surface (claim 5), and voids (claim 8) of claim 1 these claims are intended to limit. Therefore, claims 3-5 and 8 are rejected under 35 U.S.C. 112(b).

Claim 15 recites a “use of the composite according to claim 1”. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b). See MPEP § 2173.05(q). Therefore, claim 15 is indefinite and is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claims 3 and 4 to depend from claim 2. The Examiner has interpreted claim 5 to recite the composite of claim 1, wherein the composite has an inner surface and an outer surface, and wherein the inner surface of which is at least twice as large as the outer surface. The Examiner has interpreted claim 8 to recite that the matrix contains voids. The Examiner has interpreted claim 15 as follows: “A method comprising a step of culturing biological cells on the composite of claim 1.”

Allowable Subject Matter
The closest prior art to the claimed invention is found in the teachings of Jia (Jia et al., Adv. Mater. 22: 2463-2467 (2010); cited on the IDS filed 12/13/2019), which teaches the fabrication of 3D composites containing PbS nanoparticles. Ormocer resin is used as the matrix material, and 3D branched framework structures are produced by means of two-photon polymerization (see entire document, including Figures 4b and 5). However, the highest concentration of nanoparticles used was 0.00609% (page 2464, Table 1), which is significantly lower than the 1% recited in the instant claims, and this concentration of nanoparticles resulted in an increase of about 0.08 in the refractive index (Fig. 5). As such, an increase of over 100-fold in the concentration of the nanoparticles would be expected to increase the refractive index of the composition more than the 0.5 recited in the instant claims. Accordingly, the instant claims are free of the prior art.

Conclusion
Claims 1-2, 6-7, and 9-14 are allowed. Claims 3-5, 8, and 15 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        07/01/2022